COURT OF CHANCERY
                                 OF THE
                           STATE OF DELAWARE

 JOHN W. NOBLE                                           417 SOUTH STATE STREET
VICE CHANCELLOR                                          DOVER, DELAWARE 19901
                                                        TELEPHONE: (302) 739-4397
                                                        FACSIMILE: (302) 739-6179


                               February 25, 2015

                                                           Via File&ServeXpress
                                                            and First Class Mail


Mr. Salih Hall                             Mr. Salih Hall
464 Bethune Drive                          c/o Plummer Work Release Center
Dunleith                                   38 Todds Lane
Wilmington, DE 19801                       Wilmington, DE 19809

Mr. Kevin Howard                           Stuart B. Drowos, Esquire
James T. Vaughn Correctional Center        Roopa Sabesan, Esquire
1181 Paddock Road                          Department of Justice
Smyrna, DE 19977                           820 N. French Street, 6th Floor
                                           Wilmington, DE 19801

      Re:   Hall v. Coupe
            C.A. No. 10307-VCN
            Date Submitted: February 16, 2015

Dear Mr. Hall, Mr. Howard, and Counsel:

      A motion for a default judgment has been filed in the above-referenced

matter. Although the time allotted for filing an answer has expired, counsel have

entered their appearances on behalf of the State Defendants. As a general matter,

litigation on the merits instead of entry of a default judgment is the preferred
Hall v. Coupe
C.A. No. 10307-VCN
February 25, 2015
Page 2



method for resolving a case. In this instance, there is a more fundamental problem.

By 10 Del. C. § 3103(c), service upon the Defendants, who have been sued in their

capacity as employees of the State, must be made upon the Attorney General, the

Chief Deputy Attorney General, or the State Solicitor. No effort was made to

satisfy this requirement. Because the statute was not complied with, service of

process has not been completed, and a default judgment may not be entered.

      Accordingly, the Motion for Default Judgment is denied.

      IT IS SO ORDERED.

                                            Very truly yours,

                                            /s/ John W. Noble

JWN/cap
cc: Register in Chancery-K